Hurt, Judge.
This is a conviction for the theft of cattle, the property of Dave O’Neill.
We do not desire to state and comment upon the evidence in this case. Suffice it to say, we do not believe it a safe precedent to permit this conviction to stand. The evidence, in our opinion, is not of that character—not of such force and clearness—as will justify this conviction. (The Reporters will state the evidence in full.)
The judgment is reversed and the cause remanded for a new trial.

Reversed and remanded.